DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed April 20, 2021, with respect to the title have been fully considered and are persuasive.  The objection of March 3, 2021 has been withdrawn. 
Applicant’s arguments, see page 7, filed April 20, 2021, with respect to claims 7-10 have been fully considered and are persuasive.  The 112 rejection of March 3, 2021 has been withdrawn. 
Applicant’s arguments, see 8, filed April 20, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of March 3, 2021 has been withdrawn. 
Applicant's arguments filed April 20, 2021 have been fully considered but they are not persuasive. Regarding Claim 10, applicant amends to overcome the 112 rejection, but there is no response to the prior art rejection which is still pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (US 2020/0243574) in view of Yoon (US 2018/0047802).		Claim 10, Tain discloses (Fig. 5) a flexible display panel, comprising: 101/102, flexible substrate/inorganic insulating layers, Para [0029]) the array substrate comprising a semiconductor layer (Fig. 5A, source/drain region connected to 1041 would be semiconductor, hereinafter “semi”),  the flexible display panel comprising a pixel area (a, display area, Para [0053])  and a bending area (b, region to be bent, Para [0053]),  adjacent to each other (b adjacent a), the pixel area comprising the semiconductor layer (a comprises semi), and a second groove (100, recess labeled in Fig. 1B, Para [0053]) disposed in the bending area (100 is in b),	the second groove being filled (100 is filled with 103) with an organic material (103, organic insulating layer, Para [0051]); 	the organic material filling the second groove (103 fills 100) forming a concave tapered groove with flat surface of the array substrate (Fig. 3A, 103 has a concave tapered groove with flat surface of 101/102);
 and the array substrate further comprising a source, a drain (104 is source-drain layer, Para [0029]), and source/drain wiring (1042, source/drain leads, Para [0053]); 	the source and the drain being connected to the semiconductor layer (104 connected to semi through 1041), and the source/drain wiring covering the tapered groove (1042 covers tapered groove of 103).	Tain does not explicitly disclose the second groove forming a step structure in the array substrate, the step structure extending from inside of the array substrate towards direction opposite to inner wail of the second groove.	However, Yoon discloses (Fig. 3) a second groove (GR, groove in bending area, Para [0085]) forming a step structure in an array substrate (GR is a step structure in 100), the step structure extending from inside of the array substrate towards direction opposite to inner wail of the second groove (GR extends from inside of 100 toward opposite inner wall of GR).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing .
Allowable Subject Matter
Claims 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, 	Regarding Claim 1 (from which claims 3-9 depend), disposing a first groove in the pixel area, patterns of the first groove and the second groove being formed by same mask, and then filling the first groove with an organic material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Wang (US 2021/0028393) discloses forming multiple grooves with one mask.	Park (US Pat. No. 10,868,096) discloses forming multiple openings in different areas but does not qualify as prior art.	Kim (US Pat. No. 10,921,857) discloses filling organic insulation layers in different portions of an OLED but does not qualify as prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819